     Case 1:20-cv-01485-NONE-SKO Document 25 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DARONTA TYRONE LEWIS,                            Case No. 1:20-cv-01485-NONE-SKO (PC)

12                        Plaintiff,
                                                       ORDER DENYING MOTION FOR
13            v.                                       MISCELLANEOUS RELIEF

14    S. SHERMAN, et al.,
15                        Defendants.
16

17          Plaintiff Daronta Tyrone Lewis is a state prisoner proceeding pro se in this closed civil

18   action. On May 17, 2021, Plaintiff filed a notice of voluntary dismissal pursuant to Federal Rule

19   of Civil Procedure 41(a)(1)(A)(i). (Doc. 21.) Accordingly, the Court directed the Clerk of the

20   Court to close this case. (Doc. 22.)

21          On June 2, 2021, Plaintiff filed a motion requesting that the Court dismiss this case

22   without prejudice, as requested in his notice of dismissal. (Doc. 23.) However, Rule 41(a)(1)

23   already provides that “unless the notice [of dismissal] . . . states otherwise, the dismissal is

24   without prejudice.” Fed. R. Civ. P. 41(a)(1)(B). Thus, this action was dismissed without prejudice

25   by operation of Rule 41(a)(1) and Plaintiff’s notice of voluntary dismissal.

26   ///

27   ///

28   ///
     Case 1:20-cv-01485-NONE-SKO Document 25 Filed 06/09/21 Page 2 of 2


 1            Based on the foregoing, the Court DENIES Plaintiff’s motion as unnecessary.

 2
     IT IS SO ORDERED.
 3

 4   Dated:      June 8, 2021                                   /s/   Sheila K. Oberto      .
                                                       UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      2
